Sunshine Bancorp Press Release For Immediate Release Contact: Brent Smith SVP, Corporate Development (813)659-8626 Sunshine Bancorp, Inc. Reports First Quarter 2016 Financial Results Plant City, FL - April 27, 2016 – Sunshine Bancorp, Inc. (the “Company”) (NASDAQ: SBCP), the holding company for Sunshine Bank (the “Bank”), has released its unaudited financial results for the first quarter of 2016. Net income for the three months ended March 31, 2016 was $154,000 compared to a net loss of $1.8 million for the three months ended December 31, 2015 and compared to a net loss of $353,000 for the three months ended March 31, 2015. Total assets were $523.1 million at March 31, 2016 compared to $507.3 million at December 31, 2015 and $247.6 million at March 31, 2015.The Bank continued to experience strong organic loan and deposit growth for the first quarter of 2016.The loan and deposit portfolios as of March 31, 2016 totaled $337.8 million and $415.2 million, respectively, compared to $326.3 million and $399.1 million, respectively, at December 31, 2015. Loan growth for the first quarter 2016 was $11.5 million, or 14.0% annualized. Additionally, organic deposit growth for the first quarter 2016 was $16.1 million, or 12.0% annualized.The Bank has continued to allow municipal deposits that do not have a corresponding lending relationship to runoff.During the first quarter of 2016, the balance of public funds deposits decreased by $6.3 million. Heading into the second quarter the Company is seeing its strongest loan pipeline in the past five quarters.However, the Company is still experiencing significant competitive pressures even as the Florida economy continues to expand. These competitive pressures include below market pricing and an apparent loosening of credit underwriting standards.In response, the Company remains focused on its disciplined credit underwriting standards and has focused its growth on relationship banking and targeted asset class diversification. Page 2 of 6 The Bank’s non-performing assets as of March 31, 2016 were $985,000 compared to $783,000 as of December 31, 2015.The increase was due to one commerical real estate loan being placed on nonaccrual status. The Bank’s non-performing assets to total asset ratio as of March 31, 2016 was 0.19% compared to 0.15% as of December 31, 2015. In addition, the allowance for loan losses was 265.7% of non-performing loans at March 31, 2016. Non-interest income for the three months ended March 31, 2016 was $667,000 compared to $409,000 for the three months ended March 31, 2015.The increase of $258,000 was attributable to increases in service charges on deposit, mortgage broker fees and wealth management income. Non-interest expense was $4.5 million for the three months ended March 31, 2016 compared to $2.7 million for the three months ended March 31, 2015. During the first quarter of 2016, the Bank had a robbery that resulted in a $50,000 loss which is the retention amount of its financial institution bond.The Company believes there are additional opportunities to reduce operational expenses and is currently evaluating further steps necessary to implement cost savings. Andrew Samuel, President and CEO, commented, “In the first quarter of 2016, we made decisions to walk away from some organic growth opportunities that did not fit our focus on relationship oriented growth.We are confident that this distinction will provide enhanced long term value for our organization.Strategic opportunities continue to present themselves with seller pricing expectations remaining high.We have evaluated and continue to evaluate different strategic options while remaining focused on our disciplined acquisition criteria.” Net interest income for the first quarter of 2016 increased $2.5 million, compared to the prior year period as a result of balance sheet growth. In March 2016 the Company successfully completed a private issuance of subordinated debt totaling $11 million.The total amount was contributed to the Bank to support ongoing loan growth.Stockholders’ equity increased $542,000 to $71.9 million at March 31, 2016 compared to $71.4 million at December 31, 2015.Sunshine Bank exceeds the well-capitalized levels with a March 31, 2016 leverage ratio of 11.3% compared to 9.8% at December 31, 2015 and 16.6% at March 31, 2015. Page 3 of 6 Forward Looking Statements This news release contains forward-looking statements within the meaning of the federal securities laws. Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results. These forward-looking statements, identified by words such as “will,” “expected,” “believe,” and “prospects,” involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein. These risks and uncertainties involve general economic trends and changes in interest rates, increased competition, changes in consumer demand for financial services, the possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, and market disruptions. The Company undertakes no obligation to release revisions to these forward-looking statements publicly to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required to be reported under the rules and regulations of the Securities and Exchange Commission. About Sunshine Bancorp, Inc. Sunshine Bancorp, Inc. was formed in 2014 as the holding company for Sunshine Bank. The bank was first organized in 1954 in Plant City.In 2014 after converting from the mutual form of organization to the stock form, the current name of Sunshine Bank was adopted. Operations are conducted from the main office in Plant City, Florida and eleven additional offices in Hillsborough, Polk, Manatee, Orange, and Pasco Counties, Florida. The Company provides community bank financial services to individuals, families, and business customers. Sunshine’s common stock is traded on the NASDAQ Capital Market under the symbol “SBCP.” For further information, visit the Company website www.mysunshinebank.com. Page 4 of 6 Sunshine Bancorp, Inc. Consolidated Balance Sheet (Dollars in thousands, except per share information) As of March 31, As of December 31, As of March 31, (Unaudited) (Unaudited) Assets Cash and due from banks $ $ $ Interest-earning deposits in financial institutions Federal funds sold Cash and cash equivalents Time deposits with banks Securities available for sale Loans held for sale Loans, net of allowance for loan losses of $2,532 and $2,511 Premises and equipment, net Federal Home Loan Bank stock, at cost Cash surrender value of bank-owned life insurance Deferred income tax asset Goodwill and other intangibles - Accrued interest receivable Other real estate owned 32 32 41 Other assets Total assets $ $ $ Liabilities and Stockholders’ Equity Liabilities: Noninterest-bearing demand accounts $ $ $ Interest-bearing demand and savings accounts Time deposits Total deposits Short-term borrowings - Long-term borrowings - - Other liabilities Total liabilities Stockholders’ equity: Common stock 53 53 42 Additional paid in capital Retained income Unearned employee stock ownership plan (“ESOP”) shares ) ) ) Accumulated other comprehensive income 68 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ Page 5 of 6 Sunshine Bancorp, Inc. Consolidated Statement of Operations (Unaudited),(in thousands, except per share information) Three months Ended March 31, Interest income: Loans $ $ Securities Other 78 33 Total interest income Interest Expense: Deposits 67 Borrowed funds 25 - Total interest expense 67 Net interest income Provision for loan losses - - Net interest income after provision for loan losses Noninterest income: Fees and service charges on deposit accounts Gain on sale of other real estate owned - - Mortgage Broker Fees 47 16 Gain on sale of securities 26 Income from bank-owned life insurance 95 58 Other 54 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Data and item processing services Professional fees Advertising and promotion 45 38 Stationery and supplies 46 25 FDIC Deposit insurance 56 Merger related - Other Total noninterest expenses Income (Loss) before income taxes ) Income tax (benefit) expense 49 ) Net income (loss) $ $ ) Basic and Dilutive earnings (loss) per share $ $ ) Page 6 of 6 Quarter Ended * 3/31/2016 12/31/2015 9/30/2015 6/30/2015 3/31/2015 Operating Highlights (Unaudited) Net Income $ $ ) $ 35 $ ) $ ) Net interest income Provision for loan losses - Non-Interest Income Non-Interest Expense Financial Condition Data: Total Assets $ Loans, Net Deposits: Noninterest-bearing demand accounts Interest-bearing demand and savings accounts Time deposits Total Deposits Selected Ratios Net interest margin % Annualized return on average assets % %) % %) %) Annualized return on average equity % %) % %) %) Capital Ratios ** Total Capital Ratio % Tier 1 capital ratio % Common equity tier 1 capital ratio % Leverage ratio % Asset Quality Ratios Non-performing assets $ Non-performing assets to total assets % Non-performing loans to total loans % Allowance for loan losses(AFLL) $ AFLL to total loans % AFLL tonon-performing loans % * Dollars in thousands ** Capital Ratios for Sunshine Bank only
